In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      Filed: August 31, 20171
                           Refiled in Redacted Form: February 7, 2018

* * * * * * * * * * * * *                           PUBLISHED
B.W., as the Mother and Natural Guardian *
of her son, L.S.,                        *          Chief Special Master Dorsey
                                         *
          Petitioner,                    *          No. 14-375V
                                         *
                                         *          Denial of Entitlement; Measles, Mumps
 v.                                      *          & Rubella (“MMR”) Vaccine; Hepatitis
                                         *          A (“Hep A”) Vaccine; Varicella
SECRETARY OF HEALTH                      *          Vaccine; Autistic Disorder (“AD”);
AND HUMAN SERVICES,                      *          Residual Human DNA Fragments;
                                         *          HERV-K Fragments; Insertional
                Respondent.              *          Mutagenesis; Autoimmunity.
* * * * * * * * * * * * *
John F. McHugh, Law Office of John McHugh, New York, NY, for petitioners.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION DISMISSING PETITION

      On August 14, 2014, petitioner filed a notice of compliance in which she agreed to be
bound by the ruling in the J.M. et al. (02-10V) case.

       On August 31, 2017, I ruled against petitioners in J.M. et al. A copy of that decision is
attached hereto as Appendix A and is incorporated herein.

       Accordingly, petitioner is bound by that decision, and this case is DISMISSED. In the
absence of a motion for review,2 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.

1
  When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). In accordance with Vaccine Rule 18(b), petitioner filed a motion to
redact certain information. This decision is being reissued with minimal changes, including
redaction of the petitioner’s name in the case caption to initials and redaction of the lead omnibus
case name to initials. Except for those changes and this footnote, no other substantive changes
have been made.

2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 1
IT IS SO ORDERED.

                        s/Nora Beth Dorsey
                        Nora Beth Dorsey
                        Chief Special Master




                    2